Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to KR 10-2019-0045749 filed on April 18, 2019 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on December 12, 2019, October 27, 2020 and March 16, 2022 have been considered by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first control module configured to detect one or more of the plurality of working coils that are disposed at a location corresponding to a position of the object seated on the upper surface of the cover plate; a second control module configured to receive information on the position of the object from the first control module and control the input interface to display an image of a heating zone for the object based on the information on the position of the object” in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (WO 2016/067861) in view of Aihara et al. (DE 112013004163) (both cited by Applicant).
Regarding claims 1 and 14, Ito et al. discloses  an induction heat cooking apparatus, comprising: a case (1) that defines a cook zone; a plurality of working coils (10) that are disposed in the cooking zone; a cover plate (3) that is coupled to an upper end of the case (1) and configured to seat an object (N) to be heated on an upper surface of the cover plate (3); an input interface (5/30) that is configured to receive touch input from the user, and that is configured to display (via 30) one or more images (Par. 36); a first control module (11) configured to detect one or more of the plurality of working coils (10) that are disposed at a location corresponding to a position of the object (N) seated on the upper surface of the cover plate (3) (Par. 107); a second module (23) configured to receive information on the position of the object (N) from the first module (11) and control the input interface (5/30) to display an image (via 30) of a heating zone for the object (N) based on the information on the position of the object (Par. 70); and a plurality of light emitting elements (101) that are configured to emit light, that are configured to be control by the second control module (23), and that are disposed surround a periphery of each of the plurality of working coils (10) (Fig. 22 and 27; Par. 205 and 241), wherein the second control module (23) is configured to: analyze an arrangement form of the one or more of the plurality of working coils (10) based on the information of the position of the object (Par. 107), and control driving of at least one of the plurality of light emitting elements (101) based on a result of analyzing the arrangement form (Par. 241 and 285).  Ito et al. does not disclose the input interface that is flush with the upper surface of the cover plate; and the plurality of light emitting elements are disposed vertically below a periphery of each of the plurality of working coils.  Aihara et al. discloses the input interface (5)  that is flush with the upper surface of the cover plate (6) (Fig. 2; Par. 100); and the plurality of light emitting elements (3) are disposed vertically below a periphery of each of the plurality of working coils (2) (Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Ito et al., disclose the input interface that is flush with the upper surface of the cover plate; and the plurality of light emitting elements are disposed vertically below a periphery of each of the plurality of working coils, as taught by Aihara et al. for the purpose of suitable to the user application, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claims 2 and 15, Ito et al. discloses the second control module (23) is configured to, based on the position of the object (N) corresponding to a first working coil (10) and a second working coil (10) among the plurality of working coils, turn on one or more of the plurality of light emitting elements (101) arranged below the periphery of each of the first working coil and the second working coil (Fig. 22; Par. 210 and 240-241).
Regarding claims 3 and 16, Ito et al. discloses the second control module (23) is configured to: based on the first working coil (10) and the second working coil (10) being disposed adjacent to each other and arranged along a row or a column defined by the plurality of working coils, turn off one or more of the plurality of light emitting elements (1010) arranged between the first working coil and the second working coil (Fig. 22; Par. 210 and 240-241).
Regarding claims 4 and 17, Ito et al. discloses the second control module (23) is configured to: based on the first working coil (10) and the second working coil (10) being disposed adjacent to each other and arranged along a first diagonal direction crossing different rows and columns defined by the plurality of working coils, turn on one or more of the plurality of light emitting elements (1010) arranged vertically below the periphery of a third working coil (210) that is disposed adjacent the first working coil and the second working coil at a position in a second diagonal direction orthogonal to the first diagonal direction, and turn off one or more of the plurality of light emitting elements (1010) arranged between the first working coil and the third working coil and one or more of the plurality of light emitting elements arranged between the second working coil and the third working coil (Fig. 24; Par. 232).
Regarding claim 5, Ito et al. discloses the second control module (23) is configured to, based on the position of the object (N) corresponding to a first working coil (10), a second working coil (10), and a third working coil (10) among the plurality of working coils, turn on one or more of the plurality of light emitting elements (101) arranged vertically below the periphery of each of the first working coil, the second working coil, and the third working coil (Fig. 27; Par. 232).
Regarding claim 6, Ito et al. discloses the second control module (23) is configured to: based on (i) the first working coil (10) and the second working coil (10) being disposed adjacent to each other and arranged along a row defined by the plurality of working coils, (ii) the first working coil (10) and the third working coil (10) being disposed adjacent to each other and arranged along a column defined by the plurality of working coils, and (iii) the second working coil (10) and the third working coil (10) being disposed adjacent to each other and arranged along a first diagonal direction crossing different rows and columns defined by the plurality of working coils, turn on one or more of the plurality of light emitting elements(101) arranged below the periphery of a fourth working coil (10) that is disposed around the second working coil and the third working coil at a position in a second diagonal direction orthogonal to the first diagonal direction, and turn off one or more of the plurality of light emitting elements (101) arranged between each pair of the first working coil, the second working coil, the third working coil, and the fourth working coil (Fig. 27; Par. 232).
Regarding claims 7 and 18, Ito et al. discloses the second control module (23) is configured to: based on the object (N) comprising a first object disposed (N1) at a first position and a second object (N2) disposed at a second position, turn on one or more of the plurality of light emitting elements (101) arranged vertically below the periphery of each of a first working coil (10) and a second working coil (10) corresponding to the first position and each of a third working coil (10) and a fourth working coil (10) corresponding to the second position, and turn off one or more of the plurality of light emitting elements (101) arranged between the first working coil and the second working coil and one or more of the plurality of light emitting elements arranged between the third working coil and the fourth working coil (Fig. 27; Par. 232).
Regarding claims 8 and 19, Ito et al. discloses the second control module (23) is configured to, based on the first object (N1) and the second object (N2) being disposed adjacent to each other, turn on one or more of the plurality of light emitting elements (101) arranged between one of the first working coil (10) or the second working coil (10) and one of the third working coil (10) or the fourth working coil (10) (Par. 241).
Regarding claim 9, Ito et al. discloses a plurality of light guides (100) disposed around each of the plurality of working coils (10) and configured to indicate a heating intensity of each of the plurality of working coils (10) and whether each of the plurality of working coils is driven, wherein the plurality of light emitting (101) elements  are disposed vertically below each of the plurality of light guides (100) (Fig. 22 and 27; Par. 256).
Regarding claims 10 and 20, Ito et al. discloses the input interface (5/30) is configured to display the image of the heating zone for the object in an area corresponding to the position of the object (N) on the cover plate (3), the image of the heating zone including a representation of a size of the object (N) and an orientation of the object, and wherein the input interface is configured to display a power image for controlling activation of the heating zone, the power image being displayed at a central region of the image of the heating zone (Fig. 4-8 and 12-19).
Regarding claim 11, Ito et al. discloses the input interface (5/30) is configured to, based on the touch input being received on the power image, provide the second control module (23) with the touch input, and wherein the second control module is configured to, based on the touch input received from the input interface, control the input interface to display at least one of an image indicating a heating intensity or a timer image (Fig. 4-8 and 12-19).
Regarding claim 12, Ito et al. discloses the second control module (23) is configured to: receive the touch input from the input interface (5/30); and based on the touch input received from the input interface, control at least one of the plurality of light emitting elements (101) and the input interface.
Regarding claim 13, Ito et al. discloses the first control module (11) is configured to: receive the touch input from the second control module (23); and control driving of at least one of the plurality of working coils (10) based on the touch input received from the second control module (23).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/14/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761